FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 15-0307
                                                 §
 DOROTHY EDWARDS
                                                 §
 v.                                                                              Dallas County,
                                                 §
 TEXAS DEPARTMENT OF
                                                 §
 FAMILY AND PROTECTIVE                                                             5th District.
                                                 §
 SERVICES
                                                 §




                                                                                    June 5, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 20th day of July, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk